DETAILED ACTION

Status of Claims
Amendment filed December 15, 2021 is acknowledged.   
Claims 1-4, 9-15, 18-19, and 21 have been cancelled by the applicant.
Claims 5-8, 16-17, 20, and 22 are pending. 
Claims 5 and 16 have been amended.    
Claims 5-8, 16-17, 20, and 22 are examined below.
Claims 5-8, 16-17, 20, and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-8, 15-17, and 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-8, 16-17, and 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. of record (CN 105529353; hereinafter “Peng”) in view of Qiu et al. (US 11,271,048; hereinafter “Qiu”) and Xiao et al. (US 10,720,481; hereinafter “Xiao”).

Regarding claim 5, Peng teaches a display panel, comprising:
at least two pixel repeating units (Figure 1), wherein the at least two pixel repeating units are arranged in an array, and each of the at least two pixel repeating units comprises a first pixel (110), a second pixel (120), and a third pixel (130);
wherein shapes of the first pixel, the second pixel, and the third pixel comprises a convex arc and/or a concave arc (Figure 1);
wherein shapes of edges of adjacent two of the first pixel, the second pixel, and the third pixel are complementary in at least one of a first direction, a second direction, a third direction, and a fourth direction, (Figure 1) the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (Figure 1; see Figure below), 
the shape of the first pixel is an ellipse (110); the shape of the second pixel is a shape comprising a concave arc and a convex arc (120), the shape of the third pixel is a shape comprising a concave arc and a convex arc, two ends of the convex arc are respectively connected to two concave arcs (130);
an angle between a long axis of the ellipse and the first direction is greater than 0 degrees and less than 90 degrees;

    PNG
    media_image1.png
    500
    795
    media_image1.png
    Greyscale

in one of the third direction and the fourth direction, a shape of an edge of the first pixel (110) is complementary to a shape of an edge of the second pixel (120), a sum of a radius of curvature of the shape of the edge of the first pixel and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of the second pixel (Figure 1); 
in the other of the third direction and the fourth direction, the shape of the edge of the first pixel is complementary to a shape of an edge of the third pixel, a sum of the radius of curvature of the shape of the edge of the first pixel and the width of the predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of the third pixel (Figure 1); 
a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction (Figure 2);
wherein an arc and an extended arc of the arc corresponding to an edge of the third pixel facing the first pixel and an arc and an extended arc of the arc corresponding to an edge of the 
wherein when the shape of each of the first pixels comprises the ellipse (110), a long axis of the ellipse points to one of each of the second pixels and each of the third pixels (Figure 1), a short axis of the ellipse points to the other of each of the second pixels and each of the third pixels (Figure 1):
wherein when the shape of the first pixel is the ellipse (110), the shape of the second pixel and the shape of the third pixel are both shapes that comprises an inner concave arc or a combination of the inner concave arc and an outer convex arc (120 and 130), 
wherein a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction (page 2, lines 24-26).

Thus, Peng is shown to teach all the limitations of claim 5 with the exception of 
(a) a ratio of a long axis to a short axis of the ellipse is in the range of greater than 1 to equal to or less than 5; and
(b) a curvature of one of at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of at least four inner concave arcs included in the shape of the second pixel.

Regarding (a), Peng teaches a ratio of a long axis of the ellipse is 1 (110 is circular), whereas the claim explicitly states that the ratio must be in the range of greater than 1 to equal to Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Thus, it would have been obvious to one of ordinary skill in the art to recognize the equivalence of the pixel 110 as circular or very slightly elliptical. 
Further, Peng discloses the claimed invention except that a circular pixel is utilized instead of an oblong elliptical one.  Qiu shows that an elliptically shaped pixel is an equivalent structure known in the art (Figure 9b, column 8, lines 44-58).  Therefore, because these two shapes of pixels were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a circular pixel for an oblong elliptical one.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding (b), pixels 120 and 130 each include a concave arc, which itself comprises any number of contiguous arcs.

Next, Peng teaches that the edges 124 and 134 of second and third pixels are circular arcs, corresponding to the edge of pixel 110 (Preferred Embodiment: paragraph 4).  

Qiu teaches that edge of adjacent pixels are most advantageously complementary, and that ensuring such an equal width between all surfaces of the pixels (column 11, line 63 – 
Qiu further teaches that an elliptical shape and a circular shape are equivalent (Figure 9b, column 8, lines 44-58).

Further, Xiao teaches an analogous device in which L1 and L2, the spacing between a first pixel and the spacing between a second pixel, respectively, must be equal so that the area of a pixel opening can be increased at the same resolution, and driving current of a display element can be lowered to thereby prolong the service lifetime thereof (paragraph 27). 
 
Thus, a circular pixel of Peng would have been understood to one of ordinary skill in the art to be equivalent to an elliptical pixel, as taught by Qiu, and as such the adjacent pixels concavity may be adjusted to be complementary to the elliptical pixel in order to increase the service life of the display components.  Thus, the pixels adjacent to a long side of the elliptical pixel have a different curvature than the pixels adjacent the short side of the elliptical pixel.

Regarding claim 6, Peng teaches at least two of the first pixel, the second pixel, and the third pixel are alternately arranged in at least one of the first direction, the second direction, the third direction, and the fourth direction (Figure 1).

Regarding claim 7, Peng teaches the first pixel and the adjacent second pixel have a first gap, the second pixel and the adjacent third pixel have a second gap therebetween, and the third pixel and the adjacent first pixel have a third gap, at least a portion of the third pixel protrudes 

    PNG
    media_image2.png
    709
    812
    media_image2.png
    Greyscale


Regarding claim 8, Peng teaches a width of a gap between two of the first pixel, the second pixel, and the third pixel alternately arranged in the third direction is equal to a width of a gap between two of the first pixel, the second pixel, and the third pixel alternately arranged in the fourth direction (page 2, lines 24-26).

Regarding claim 16, Peng teaches the ratio of the long axis to the short axis of the ellipse is in a range of greater than 1 to equal to or less than 3 (Peng teaches a ratio of a long axis of the ellipse is 1 (110 is circular), whereas the claim explicitly states that the ratio must be in the range of greater than 1 to equal to or less than 5.  However, without explicit mention of how close “greater than 1” constitutes, the term “greater than 1” includes an infinitesimally small amount Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Thus, it would have been obvious to one of ordinary skill in the art to recognize the equivalence of the pixel 110 as circular or very slightly elliptical.).

Regarding claim 17, Peng teaches the first pixel, the second pixel, and the third pixel are ones of different red, green, and blue pixels (page 3, last two paragraphs).

Regarding claim 20, Peng shapes, sizes, and areas of any two of the first pixel the second pixel, and the third pixel are different (Figure 1).

Regarding claim 22, Peng teaches the two opposed edge portions of the second pixel are complementary to the two opposed first edge portion and second edge portion of the first pixel, the two opposed edge portions of the third pixel are complementary to the two opposed third edge portion and fourth edge portion of the first pixel, the first edge portion, the second edge portion, the third edge portion, and the fourth edge portion of the first pixel constitute the ellipse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 10,991,768);
Wang et al. (US Pub. No. 2020/0357862)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817